DETAILED ACTION

This office action is responsive to communication(s) filed on 10/19/2020.
 	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 10/19/2020 has been considered. 

Allowable Subject Matter
Claims 16, 20-28 and 32-35 are allowed based on the 5/4/2021 PTAB decision reversing the Examiner’s rejections.
Regarding claim 16, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a measuring device comprising: a signal input configured to receive a radio frequency (RF) measurement signal; a processor; a data interface; and a display; and wherein the data interface is configured to receive one or more measurement parameters, and to provide the one or more  wherein an overall measurement range of the measurement signal includes one or more regions of non-interest along with regions of interest and the analysis is performed based on the regions of interest and excludes the regions of non-interest; wherein the processor is configured to control the display to display the plurality of statistical signals respectively in a plurality of regions of the display, in parallel, whereby each region of the display is configured to display the statistical signal associated with a respective region of interest of the measurement signal, and to exclude the regions of non-interest from the display; and wherein a number of the regions of the display and/or a size of the regions of the display are variable.
Regarding claims 20-27, they are allowable at least because they are dependent on independent claim 16.
The closest prior art, Miller et al. ( US 6,151,010) discloses similar teachings but fails to disclose the limitations recited above. Miller thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 28, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a measuring device comprising: a signal input configured to receive a radio frequency (RF) measurement signal; a processor; a data interface; and a display; and wherein the data interface is configured wherein the processor is configured to analyze the measurement signal to determine a plurality of statistical signals based on the measurement signal and the measurement parameters, and wherein an overall measurement range of the measurement signal includes one or more regions of non-interest along with regions of interest and the analysis is performed based on the regions of interest and excludes the regions of non-interest; wherein the processor is configured to control the display to display the plurality of statistical signals respectively in a plurality of regions of the display, in parallel, whereby each region of the display is configured to display the statistical signal associated with a respective region of interest of the measurement signal, and to exclude the regions of non-interest from the display; and wherein a number of the regions of the display and/or a size of the regions of the display are variable.
Regarding claims 32-35, they are allowable at least because they are dependent on independent claim 28.
The closest prior art, Miller et al. ( US 6,151,010) discloses similar teachings but fails to disclose the limitations recited above. Miller thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827